Luke, J.
1. While the addressee of a telegram may sue the telegraph company in tort and recover for such damage as 'proximately results from its breach of duty to serve the public with due care (Stewart v. Postal Telegraph-Cable Co., 131 Ga. 31, 61 S. E. 1045, 18 L. R. A. (N. S.) 692, 127 Am. St. R. 205),, he can not recover for damage not caused by the negligence of the telegraph company, but which resulted from his voluntary act in complying with the terms of a proposal or contract which he was under no legal compulsion to perform. Sparks Milling Co. v. Western Union Telegraph Co., 9 Ga. App. 728 (72 S. E. 179).
2. The evidence did not authorize the judgment of the trial court. Therefore the superior court erred in overruling the certiorari.

Judgment reversed.


Wade, O. J., and George, J., concur.

Moore & Pomeroy, contra.
B. W. Crenshaw, Anderson & Bountree, for plaintiff in error.